                         NAVY EQUAL OPPORTUNllY (EO) AND SEXUAL HARASSMENT REPORT
                         NAVPERS 5354/2 (Rev. 08-2017)       Supporting Directives OPNAVINST 5364.1G and OPNAVINST 5300.13
                         PART 1111 . FQRMAL. PIE PORT, ~RCJ?~S_SI_N_GfCOM"W"~ ~l'JTl9N~
                         INTERIM FEEDBAC:t<IASSISTANC-E TO COMPLAINANT. Take particular care lo avoid re-vlctlmll.lng aimph1lnanls (and wltnessa&}, Keap the
                         complalnan\ and alleged afrend&r apprised of the at.alu& of the lnvestigeUon (Including any deadline exlenslans), Provide supplemental co1.msallng/
                         support ssslstance/rererral as warranted, Ensure !hat all Involved are aware of lhe relallaUon plan of action ana know !hat rela!lal!on agalnat U,e
                         complainant wlll nol be loleratod, (Recommend keeplnQ a record of &uch feedbacklsssl:;lanr;a. Altacil record to the rapott fonn.)
                         RESOL.UTJON TIME STANDARDS/REPORTING. RasoluUon of case should be completed no later than 20 days frOm lnvesUgatlon eommencamanl.
                         Raaolullcn lncludas· Comphlllon of Jnvast19eUor1 1 dalannlnallon o(valldlly or report, adJUdlcallon et nan-judlclal punlshmenl or courut~martlal. lnl\lallon
                         or olher approprlalB ai.Uon, notJncaUon lo accused, and nollncallon or complainant and submlselon of a clooe-cut. If llme afandards carmol bo met1
                         conUnUflllon mess11ges overy 14 days through case reso1uUon Is mandnlory for raports of se11ual harassmenl Explain !he mason(s) for delay. $1,nd
                         all mf!IHliOH UNCLASSIFIED,
                         DOCUMENT COMMAND ACTION, The complatnanl't cornrnimd Is re11ponslble for ensuring Par1,11 I and U aro campletQ and ~ro..,ldlng lhls lo U,e
                         allegod offlmder's Commander, Commanding orncer or Offloor.-ln•chiuge (hereaner rarerred lo es Commender) (as eppllcable), Upon campteUon or
                         Per1 Ill, wUh the axcepllon of conllnuelloo{s) and close-out Dale Time Groups, Parts l lhrough IU are required lo be rorwerded within 72 hours (3 clays)
                         and Perts IV_end V upon nnal dlsposlllon of feport. via appropflele Echelon II COS, CMEO program managar, or EO program m11n.igar1 lo
                         MIii NawEOAdYlco@Nayy,mll vla an e-ma!l lhal la not enr::rypler:f. C0mm1md records .should parml\ revJ1;1wars le ciaarfy ascertaln/assass daci:,lone
                         reached. M11ke appropriate entr1ee In Individual porsoonel records, 1 Ir applicable. Make any fllallslfcnl reports required by Iha chain of eommend,
                         Retain lhls compleled form and lrwesllgellof\ cnboerd el least two years, et which Ume lhe enllro command lnvesUgatlon shall be senl to the Office of
                         lhe Judge Advoeate General (Code 15) lnvesUgallons: Branch, Provide a copy or oomplalod form lo cornplalnanl ae authorized under Freedom or
                         lnronnaUon Act (FOIA) and governing directives.
                         1. Comm&1nd Climate SpecleUst {CC5) Consultallon: OPNAVINS'r 6300,)(X and OPNAVINST 5354, 1G requires consultation ol e CCS In al! lnrormal,
                         formal, end anonymous sexual harassment, unlawful discrimination and hsraui.menl reporte,
                         (a) Command Climate Speclalla! Nama:                                {b) Rank/Rate:             (c) Command Neme/UIC:



                         (d) Command Cllmale Spaclallst Phone Number:                         (1!1) Command Cllmale Speclallsl E-mall Addregs!



                         I undeniland that I tnusl provide all approprl&ila voice reports and required messa9e reports (a.fJ.i OPREP} par OPNAVINST F3100.6 eerfes wtlhln
                         aslabllshed Urns Hnes. I further understand I must ln!Uate an arpropriala ln'lesll9atlon or ensure that one Is being oonducted (e.g., by N~S,-wllhln
                         three calendar days (72 houra} and noUfi oomplalnant lhe same day of lnv111Ug11tlon C<lmmencament, I must ensu,e a rslal/allon plan hifrl place and
                         acknowledged by an lnvolvad partle&. I also undeF?Sland that I am required lo consull a CCS prior to making a determination of this report, ae well as,
                         consult with a Judge advocate for all allegatlons or suual harassmont and rorlegal sufficiency revlew,
                         Transrorof Report: When lhe comptalnanl and alleged offender are e111slgned lo dltrersnt 00mm11nd!!I or services (when      an parlJas are nol assigned ro a
                         Join! m/1/lery e-9v/ronmen/J, lho ,opor1 shall ha processed by the commend or service of lhi, alleged olfender,




Plaintiff's Exhibit 15
                         2. Commander Dlrec\lng lnvesltgetlon:
                         (a)    Name:                                                         (b) Rank/~ale:            (c) Command Name!UIC:

                                                                                                                            C
                          ,                      -       .
                         --       ...   ----"'       -                                                                                                           64fll.(cf
                         3, Da1e Time Group {DTG) of OPREP Massages (Al!ach a copy
                         {s) lnltlal DTG;



                         4. lnvosUgaUno Officer,
                         (a) Name and Contact lnrormaUon:                                                                                                        (b) Data Conveneq;
                                                                                                                                                                                        Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 1 of 18




                         5, Complalnent Acknowled9menl/Slgnalore. (By signing,




1 of 18
                         (ll)   Name:
                                 ,hoc,___,       /481/LE'/
                         6, Alleged Offender Aclmowtedgmsn\/Slgnalure. (l3y slr,nlno, Alfeged Offandar sfflrms ths l!bove has btJan read l!lnd Is undsrslood.)

                         (a) OoD ID Numbar:
                         (b) Name:                                                                                                                               (d) Date:
                         NAVY EQUAL OPPORTUNITY (EO) AND SEXUAL HARASSMENT REPORT
                         NAVPERS 5354/2 (Rev. 08-2017)       Supporting Directives OPNAVINST 5354.1G and OPNAVINST 5300.13
                         PARTIV. FORMAL NOTIFICATION REVl!eW
                         "1. Notiflcallan of Action Taken to Resolve Report. (To concur wilhin 20 calendar days of receipt of roporl.)
                         {a) Report wa~ completed on:                   (b) Report was found to be;
                         13 JUL 18                                      Unsubstantiated (No Coiroborntion)

                         (c) Based on the following findings:

                             Refer to COMNAVAfRLANT ltr 5354 Ser NOlL/400 of 26 Dec 19 (Subj: Dete1mination of Equal Opportunity Complaint
                             Against     j        !, USNR). A copy of the letter with third party privacy information redacted l::i provided to lhe
                                                          J
                             complainant and the alleged offender, COMNAVAIRI,ANT .independent determino.tionon the complaint was Uirected by
                             COMNAVAIRFOR ltr 5354 SerN00/389 of9 Sep \9.

                         2. Right lo review t,y higher authority (v!a an appeal): I acknowledge notice of my right to submit a statement concerning !he lnvestlgatlvo findings and
                         command action iaken, and to request review of those findings and actions by 1he Echelon ll Commander. Any statement and, or request mus1 tie
                         submitted within 7 days of acknowledgment
                         (a) Echelon II Command;                                                           (b)            II CCS/EO Program Manager Contact lnformallon:
                         U.S. FLEET FORCES COMMAND

                         3. _90mplalnant AcknowledgmenVSlgnature, (By signing, Comp/a!mmt affirms the                      has been read and Is undernfood.)
                         !SJ' I inlend to submit a statement/appeA!SHLEY .JAS Digitallyslgned by O I                   NOT intend to submit a statemen!/appeal.
                         (al Name:                                    ON.AUSTIN.•~,::iv9/1.rJ\lM;,'us                                           (c) Date:         {d) Se\'en Days:
                         ASHLEY JASON A.                              1264671155 Da,e,w20.01.1s
                                        '                                        16:lB:12-08'00'
                                                                                                       ---------------------!
                         4. Alleged Offender AcknowledgmenUSfgnature. (By signing, Alleged Offender affirms fhe above has been read and Is understood.)
                         0   I Inland to submit a statement/appeal.                                       ~ l 00 NOT \nlend to submit a slalemen!/appea!.
                         (a) Name:                                                    {b) Signature:                                            (c) Date :        {d) Seven Days:



                         PARTY. FORMALAPPEAL
                         1. Firs1 Appoal Results:




Plaintiff's Exhibit 15
                         0   CONCUR                                                                       0       DO NOT CONCUR




                         (a) Name of Echelon II Reviewing Authority                             (b) Rank/Rate:         (c) Command Namel\JlC:
                             (Commander/Deslgnoe):



                         (d) Contacl Information:                                               (e) Signature·:                                                   (f) Dale:
                                                                                                                                                                                     Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 2 of 18




                         2. Complainant Ack.nowledgmenl/Slgnature. (By slgnlng, Complainant affirms the above has been rf;;Jd and Is understood)




2 of 18
                         0   I Intend to submit a statement/appeal.                                       0       I DO NOT Intend to submit a statomenUappaal.
                         (a) Name:                                                    (b) Signature:                                            (c) Dato:         (d) Seven Days:
                         A8HLEY, JASON A.

                         3. Alleged Offender Acknowledgmenl/Signature. (By signing, Alleged Offender affirms the above has been read and is understood.)
                         0   J Intend       lo submit a statement/appeal.                                 0      l DO NOT [ntend to submit a statement/appeal.
                         (a) Name:                                                    {b) Signatura:                                            (c) Dale:         (d) Seven Days:
                         PART V FOR.MAI. APPEAL (eonti~) ·..                     .>. ·,··',. '"· ,__ ',' ',,,::• ,:' :::-- --., < ·.:, "' .'-,', ::-- ' "                             .   .         .· .
                         4. SECNAV • Final Appeal Res11l1:s (actk/fl that been taken to rGsoive- report by reviewing authority):

                         D CONCUR                                                                                                    0       DO NOT CONCUR




                         la) Name of SECNAV Reviewmg Authority:                                                   (b J Rank/Rate;                        {c} Comma0d Name/UlC.



                         (d) Coritact information:                                                                {el Signature-·                                                                                         (f) Oate:




                         5, Co,np1ainarit Acknowledgmenti~ature (By signing, Complainant affirms the above has /Jeen read and is understood.)
                         (a) Name                                                                                 {b) Sign a tum:                                                                                         {cJ Date:



                         6.. AHeged Offender Acknow!edg"tnent'Si\~inatur~. (By signit'g, Alleged offin'der affirms /he above has beeri read and is understood.)
                         (a) J\/ame:                                                                              tb) Signature'                                                                                          (c) Date:

                         ~                  lllti
                                                                                                                                                                                                               . ..
                                    ...
                         PART VI. FORMAL REPORT FOLLOW.UP
                                                                             .
                                                                                           . ·. --,_ ,_i. ,__ _-',','__ , ii,   ·>--<· CO,i \>- -',>, -::;::.           .__, --,.   '' •"i .-,,._
                                                                                                                                                                                                     ,......          .

                         1 Complainant Follow-Up Survey \Commanders shafl conduct a foflow-up debrlef . .vith the Complainan/ 30--15 days after the final action Command
                         (o/fow-up w1/f inctude a determir1atkm of Complainant satisfaction with rhe effectiveness of corrective action. timeliness, present command ctlmate. 1Jt1d
                         a nwmw ro ensure retalial/on did not occur.):

                         (aJ Were you subjected to any forrn of retahatton because of you, teport?                                                              .. -,                                                            ·•   .
                                                                                                                                -     ---.           '
                                                                                                                                             "
                         {b) Rate your level of satisfaction with the processing of yom report                                                   '




Plaintiff's Exhibit 15
                         (ci Rate your I-eve! of satisfaction with tile reso:ution af your report

                         ( d} Y'Vhat co1.1!d have prevented this ineident?




                         2 Compla!nam Follow-Up Comnients:




                         3. Complainant AcknowledgmeMSignature. !By sign_ing, Complainant affirms the above /las b.een read and is unde1stoo,1)
                                                                                                                                                                                                                                          Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 3 of 18




                         (ai Name                                                                                (b) Signature:                                                                                           le} Date




3 of 18
                         4. Commander Follow-Up Notes. (indicate dates/nature of any oclions prompted by Complainant ®brief. Attach additional shef:fs as necessary)




                         5. Commander Ackr,ow\edgment!Signature. {By sigmng, Cornmandmg Officer affirms the above is correct and report procgss Is cnmpfete )
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 4 of 18




                      Plaintiff's Exhibit 15                   4 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 5 of 18




                      Plaintiff's Exhibit 15                   5 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 6 of 18




                      Plaintiff's Exhibit 15                   6 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 7 of 18




                      Plaintiff's Exhibit 15                   7 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 8 of 18




                      Plaintiff's Exhibit 15                   8 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 9 of 18




                      Plaintiff's Exhibit 15                   9 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 10 of 18




                       Plaintiff's Exhibit 15                  10 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 11 of 18




                       Plaintiff's Exhibit 15                  11 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 12 of 18




                       Plaintiff's Exhibit 15                  12 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 13 of 18




                       Plaintiff's Exhibit 15                  13 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 14 of 18




                       Plaintiff's Exhibit 15                  14 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 15 of 18




                       Plaintiff's Exhibit 15                  15 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 16 of 18




                       Plaintiff's Exhibit 15                  16 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 17 of 18




                       Plaintiff's Exhibit 15                  17 of 18
Case 1:20-cv-00410-RDM Document 13-16 Filed 03/16/20 Page 18 of 18




                       Plaintiff's Exhibit 15                  18 of 18
